Citation Nr: 9920098	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel





REMAND

The veteran had active military service from March 1991 to 
March 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In its September 1997 remand, the Board noted that the 
veteran had last been examined by VA in March 1996 and 
remanded his case to the RO to schedule a new examination.  
In November 1997, the veteran failed to report for the 
scheduled VA examination.  In a January 1998 letter to the 
veteran, the RO asked him to indicate, within thirty days, if 
he was ready to report for another scheduled examination.  
The veteran did not respond to the RO's letter.  However, 
according to a February 1999 memo from the veteran's service 
representative, the veteran inquired about the status of his 
claim.  In a May 1999 statement, the representative said that 
the veteran's inquiry suggested he was unaware of his 
noncompliance with the Board's request to undergo VA 
examination.  The representative requested that the veteran 
be afforded another opportunity for VA examination.  

In the interest of due process, the Board agrees that the 
veteran should be given another opportunity to undergo VA 
examination.  Accordingly, the veteran's case is REMANDED to 
the RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since November 1996, 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
records identified by the veteran that 
are not already of record. 

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current extent and 
severity of his service-connected 
chondromalacia of the right knee.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in related to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full descriptio of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess, 
fatigability or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
rationale should be provided for all 
opinions proffered.

The claims file, including a copy of this 
REMAND should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  The 
RO should also advise the veteran that if 
he fails to report for the scheduled 
examination without good cause, the claim 
will be rated on the evidence of record.  
38 C.F.R. 3.655(a)-(b) (1998).

3.  After completion of the above, the RO 
should undertake any further development 
so indicated and then readjudicate the 
issue of an increased rating for right 
knee chondromalacia.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, both the veteran 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
given the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










